Citation Nr: 0527083	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1943.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).


FINDINGS OF FACT

On October 3, 2005, prior to the promulgation of a decision 
in the appeal, the Board received correspondence from the 
veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  On October 3, 2005, 
prior to the promulgation of a decision in the appeal, the 
Board received correspondence from the veteran that a 
withdrawal of this appeal was requested.  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


